Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant’s position as a route salesman with a baking company entailed delivering bakery products to customers in company vehicles. One condition of his employment was to maintain a valid driver’s license. After a routine motor vehicle check by the employer revealed that his driver’s license had been suspended for failing to maintain automobile insurance, claimant was discharged. The Board disqualified claimant from receiving unemployment insurance benefits on the ground that claimant was terminated due to misconduct. Inasmuch as maintaining a valid driver’s license was a condition of claimant’s employment and claimant failed to comply with this requirement, we find that substantial evidence supports the Board’s decision (see generally, Matter of Bermudez [Sweeney], 218 AD2d 893).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.